Citation Nr: 0120757	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  91-49 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota



THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints, currently rated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1961 to August 
1966, November 1966 to February 1975, and July 1986 to 
February 1989.  

In a decision issued February 14, 1992, the Board of 
Veterans' Appeals (Board) denied entitlement to an evaluation 
in excess of 40 percent for the service-connected rheumatoid 
arthritis of multiple joints.  The appellant appealed the 
Board's denial of that issue to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court).  Thereafter, the Court vacated 
the Board's February 14, 1992, decision, and remanded the 
case to the Board for readjudication in accordance with the 
Court's decision.  

In August 1994, the Board remanded the case to the Waco, 
Texas, Regional Office for additional evidentiary 
development.  

In August 1997, the Board remanded the case to the Houston, 
Texas, Regional Office for additional evidentiary 
development.  Subsequently, jurisdiction over the case was 
transferred to the St. Paul, Minnesota, Regional Office (RO).


REMAND

In its August 1994 remand, the Board directed the Waco, 
Texas, Regional Office to obtain certain specified records 
and schedule appellant for an examination by a 
rheumatologist.  Subsequently, the Waco, Texas, Regional 
Office sought and obtained such records, to the extent 
available, and associated them with the claims folders.  
However, the remand directives did not appear fully complied 
with, since although appellant failed to report for VA 
examinations in April 1995, July 1995, May 1997, and 
apparently again in June 1997, the evidentiary record did not 
clearly document that appellant was properly scheduled for 
the requested examinations.  

Consequently, the Board re-remanded the case in August 1997 
for the RO to reschedule appellant for VA examinations, and 
ensure that the claims folders include written documentation 
that such examinations were actually scheduled and appellant 
was notified to report thereto.  

VA computer print-out records indicate that appellant failed 
to report for VA examinations in March and November 1998, and 
that the examinations on these requests were cancelled.  
However, there is no written documentation in the evidentiary 
record that indicates such examinations had actually been 
scheduled and that appellant had been timely notified to 
report thereto.  In a February 1999 letter, appellant's 
attorney informed the Houston, Texas, Regional Office that 
appellant had reportedly been out-of-town and upon return, 
discovered an examination scheduling letter for an 
appointment that same day which he was unable to attend; and 
that appellant was willing to report for examination, but not 
until April because he was not at home.  

VA computer print-out records indicate that appellant was 
scheduled for August 1999 VA examinations.  However, in an 
October 1999 letter that listed a different address than that 
shown on said VA computer print-out records, appellant 
advised the Houston, Texas, Regional Office that although in 
July he had received notice of the scheduled August 1999 VA 
examinations, he was "caring for a dying relative in 
Oklahoma, and was unable to make it", but that he was 
willing to report for another examination.  

VA computer print-out records indicate that appellant failed 
to report for VA examinations in November 1999, and that the 
examinations on these requests were cancelled.  However, 
there is no written documentation in the evidentiary record 
that indicates such examinations had actually been scheduled 
and that appellant had been timely notified to report 
thereto.  Additionally, said VA computer print-out records 
listed a former address, not the most recent address listed 
in appellant's October 1999 letter.  In a December 1999 
letter, appellant informed the Houston, Texas, Regional 
Office that he had received the examination scheduling notice 
in December after the date the examinations were scheduled 
for.  

VA computer print-out records indicate that appellant failed 
to report for VA examinations in March 2000, and that the 
examinations on these requests were cancelled.  However, 
there is no written documentation in the evidentiary record 
that indicates such examinations had actually been scheduled 
and that appellant had been timely notified to report 
thereto.  See also an April 2000 VA Report of Contact form.  

Houston, Texas, Regional Office VA computer print-out records 
indicate that appellant failed to report for VA examinations 
in June 2000, and that the examinations on these requests 
were cancelled.  However, there is no written documentation 
in the evidentiary record that indicates such examinations 
had actually been scheduled and that appellant had been 
timely notified to report thereto.  In a letter dated later 
that June 2000, appellant informed the Houston, Texas, 
Regional Office that his current address was in Minnesota.  

St. Paul, Regional Office (RO) VA computer print-out records 
indicate that appellant failed to report for VA examinations 
in September 2000, and that the examinations on these 
requests were cancelled.  A September 15, 2000 examination 
scheduling notice letter was sent to the Minnesota address as 
listed in appellant's June 2000 letter.  In a letter dated 
later that September 2000 (which listed said Minnesota 
address), appellant informed the RO that he had received the 
examination scheduling notice but could not report, because 
he had to leave the country to visit his ill mother-in-law 
and would not return until June 2001.   

In November 2000, the RO issued appellant and his attorney a 
Supplemental Statement of the Case, that chronicled 
appellant's repeated failure to report for VA examinations; 
and that confirmed a 40 percent evaluation for rheumatoid 
arthritis "as there is no additional evidence to warrant an 
increase that might have been indicated from a VA 
examination."  In a January 8, 2001 letter, appellant's 
attorney informed the Board that he had recently sent 
appellant a letter that had been returned by the postal 
service, marked "Temporarily Away Return to Sender"; and 
that he was requesting that Board review of the case should 
be suspended for six months "[b]ecause I am unable to 
communicate with my client at this time."  In a letter dated 
later that January 2001, the undersigned Board member advised 
said attorney that his motion for a six-month extension was 
granted (until June 8, 2001).  

In a February 2001 letter (which listed said Minnesota 
address), appellant informed the Board that "[o]ne reason I 
have changed my address to Minnesota, is to perhaps receive 
my VA examination notice with sufficient time to make it to 
the examination"; that he had been receiving VA treatment in 
Texas while visiting relatives in that area; and that he did 
not intend to spend the winter months in Minnesota.  

Thus, in order to substantially comply with the Board's 
August 1994 remand directives, and to satisfy procedural due 
process concerns, the RO should reschedule appellant for 
appropriate VA examination(s), and ensure that the claims 
folders include written documentation that such 
examination(s) is/are actually scheduled and appellant is 
notified to report thereto.  The appellant's representative 
has asked that the examination be rescheduled as the 
appellant is reportedly willing to report.

Additionally, appellant is informed that with respect to his 
claim, in the event, without good cause, he fails to report 
for a scheduled VA examination after being notified to 
attend, then the provisions of 38 C.F.R. § 3.655 are 
applicable.  In pertinent part, the provisions of 38 C.F.R. 
§ 3.655(a) (2000) state:  

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action will be taken in 
accordance with paragraph (b)...of this 
section as appropriate.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

It should also be pointed out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 became law.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In an effort to assist 
the RO, the Board has reviewed the claims files and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case on said appellate 
issue.  

Accordingly, the case is again REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians and/or medical facilities 
which have provided him relevant 
treatment.  All available relevant 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
should be obtained from these physicians 
and/or medical facilities.  Any 
additional, relevant VA medical records 
should be obtained as well.  These 
records should be associated with the 
claims folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release private medical 
reports, if any, to the VA.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folders should contain documentation of 
the attempts made; and appellant and his 
attorney should be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

2.  The RO should arrange appropriate 
examination(s), such as by a 
rheumatologist and/or an orthopedist, to 
determine the current nature and severity 
of appellant's service-connected 
rheumatoid arthritis.  The appellant's 
attorney should also be notified of the 
examination(s) time and place.  All 
indicated tests and studies should be 
performed, such as laboratory blood 
studies and, if deemed necessary, x-ray 
studies of any joints affected by 
rheumatoid arthritis.  In the event x-ray 
studies of any joints are performed, the 
rheumatologist, orthopedist, and/or 
radiologist should opine whether joint 
pathology is due to rheumatoid arthritis 
versus other causes (i.e., degenerative 
arthritis, etc.).  If these matters are 
not reasonably medically determinable 
without resort to mere conjecture, this 
should be commented upon in the 
report(s).  

The examiner(s) should state whether 
rheumatoid arthritis as an active process 
is currently present.  In the event 
rheumatoid arthritis as an active process 
is present, any constitutional 
manifestations should be described (i.e., 
weight loss, anemia, etc.).  In the event 
there are constitutional manifestations, 
the examiner(s) should state whether they 
are productive of severe impairment of 
health or severely incapacitating 
exacerbations occurring 4 or more times a 
year or a lesser number over prolonged 
periods.  The examiner(s) should describe 
ranges of motion of each joint affected 
by rheumatoid arthritis expressed in 
degrees; whether the joint involved 
results in painful motion or other 
functional loss, and if so, the degree 
thereof; whether any joint limitation of 
motion is voluntary in nature; and the 
effect the rheumatoid arthritis 
disability has upon appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected rheumatoid arthritis 
disability should be described in detail.

The examiner(s) should review the entire 
claims folders, adequately summarize the 
relevant history and clinical findings, 
and explain the medical conclusions 
rendered.  

3.  It the appellant fails to report for 
the scheduled examination(s), the RO 
should associate with the claims folders 
a copy of the letter sent to the 
appellant and his attorney scheduling the 
examination(s).  If copies of the letter 
are unavailable, a medical records 
specialist at the Medical Center should 
certify the address to which the letters 
were sent and the date that they were 
sent; and it should also be certified 
that the letters were not returned as 
undeliverable.

4.  The RO should consider the additional 
evidence, as appropriate, and determine 
whether the claim may now be granted, 
with consideration of applicable court 
precedents and statutory and regulatory 
provisions, including DeLuca and 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  
The rheumatoid arthritis should be rated 
as an active process or rated on the 
basis of limitation of motion of each 
joint that may be affected, whichever is 
most beneficial to the appellant (e.g., 
for rating the chronic residuals such as 
limitation of motion of a joint, the 
specific diagnostic code or codes 
applicable to that affected joint should 
be set forth in a supplemental statement 
of the case).  Additionally, the RO 
should consider the applicability of 
38 C.F.R. § 3.321(b) (2000), pertaining 
to extraschedular evaluation.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



